In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00279-CR
      ___________________________

      HABIB H. ELMAWLA, Appellant

                     V.

           THE STATE OF TEXAS


 On Appeal from County Criminal Court No. 1
            Tarrant County, Texas
          Trial Court No. 1560232


 Before Sudderth, C.J.; Bassel and Womack, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      After a jury found appellant Habib H. Elmawla guilty of terroristic threat, the

trial court sentenced him to 200 days in the Tarrant County jail, suspended his

sentence, and placed him on community supervision for 16 months. In one point,

Elmawla argues that the trial court erred in permitting “expert” police testimony

vouching for the complaining witness’s credibility. We agree that the trial court erred,

but we hold that the error was harmless, overrule Elmawla’s point, and affirm the trial

court’s judgment.

                    Standard of Review—Evidentiary Rulings

      A trial court exercises wide discretion in deciding whether to admit evidence,

and absent an abuse of discretion, we may not disturb its evidentiary rulings.

Winegarner v. State, 235 S.W.3d 787, 790 (Tex. Crim. App. 2007); Ferguson v. State, No.

02-16-00451-CR, 2017 WL 6047667, at *4 (Tex. App.—Fort Worth Dec. 7, 2017, pet.

ref’d) (mem. op., not designated for publication). As long as a trial court’s evidentiary

rulings fall within the zone of reasonable disagreement, we will uphold them.

Winegarner, 235 S.W.3d at 790; Ferguson, 2017 WL 6047667, at *4. The same is true if

the trial court’s rulings are correct under any theory of law applicable to the case.

Winegarner, 235 S.W.3d at 790; Ferguson, 2017 WL 6047667, at *4.




                                           2
A. Officer Macken did not testify as an expert, and Elmawla is not asserting
   that he did.

      Elmawla complains about Officer Kevin Macken’s “expert” testimony, and

within his brief, he cites Rule 702 of the rules of evidence. See Tex. R. Evid. 702

(“Testimony by Expert Witness”). The State contends that Officer Macken did not

testify as an expert and that Elmawla’s reliance on Rule 702 misses the mark. We

agree that Officer Macken did not testify as an expert, but we disagree that Elmawla’s

trial objections or appellate arguments rely on Officer Macken’s status as an expert or

uniquely on Rule 702.

      At trial, when Officer Macken testified about the complainant’s credibility,

Elmawla objected based on “relevance” and “bolstering.” On appeal, Elmawla argues

that neither experts nor lay witnesses are allowed to testify as to another witness’s

credibility because jurors—not witnesses—determine credibility issues.            Further,

Elmawla argues that the jury likely gave Officer Macken’s credibility determinations

greater weight by virtue of his experience and training as a police officer. See Loserth v.

State, 985 S.W.2d 536, 544 n.3 (Tex. App.—San Antonio 1998, pet. ref’d). We

understand Elmawla’s point to be that the harm in admitting this inadmissible

testimony was that the jury gave Officer Macken’s credibility testimony additional

weight because he had more expertise and training in family-violence matters than the

average juror. Indeed, one of the first areas that Officer Macken testified about was

his training and experience as a police officer. He then moved on to discuss his


                                            3
experience in cases specifically involving domestic violence.1 But neither Elmawla’s

trial objections nor his appellate arguments are premised on Officer Macken’s status

as an expert as contemplated under Rule 702. See Tex. R. Evid. 702.

B. Over objection, Officer Macken testified that he believed the complainant
   was telling the truth.

      The essence of Elmawla’s complaint is that Officer Macken’s testimony directly

commented on the complainant’s credibility. Elmawla points to two instances where

this occurred.

      In the first instance, the prosecutor directly asked Officer Macken whether he

thought the complainant was telling the truth:

      [PROSECUTOR]: After speaking with [the complainant,] did you
      believe what she was telling you?

             [OFFICER MACKEN]: Yes, ma’am.

             [DEFENSE COUNSEL]: Object to relevance.              Whether he
      believes it or not is not relevant, Your Honor.

             THE COURT: Did he make any decision in this case?

             [PROSECUTOR]: Yes, Judge. He was part of the decision to file
      the case.

                 THE COURT: I’ll overrule the objection.

           [PROSECUTOR]: You can answer. Did you believe what [the
      complainant] told you happened?

      1
         At the time of the offense, Officer Macken had only been sworn in as an
officer for less than three months and was still in the process of completing his in-
field training.


                                           4
            [OFFICER MACKEN]: Yes, ma’am.

      And in the second instance, which followed closely on the heels of the first, the

prosecutor asked Officer Macken why he believed the complainant was credible:

      [PROSECUTOR]: Why did you find [the complainant] credible?

             [DEFENSE COUNSEL]: Objection, relevance and bolstering as
      a witness, Judge.

            THE COURT: I’ll overrule the objection.

             [PROSECUTOR]: You can answer as to why you found her
      credible.

             [OFFICER MACKEN]: I could just tell. The fear. She seemed
      very scared. She had both of her children there. When we went outside,
      she had all [their] other belongings inside her car, her vehicle. The
      whole time she just seemed very nervous, on edge.

      The prosecutor followed up this second instance with yet a third instance:

      [PROSECUTOR TO OFFICER MACKEN]: In your experience and
      training as a police officer but also just as a person judging her
      credibility, did she seem genuinely terrified that this threat might
      happen?

             [DEFENSE COUNSEL]: Again, Judge, I’m going to object to
      relevance and speculation and bolstering.

             [PROSECUTOR]: Judge, he can say what she told him if it’s
      something that she’s already testified to, and then determine whether he
      believed her or not.

             [DEFENSE COUNSEL]: I would also object on the grounds that
      it invades the province of the jury to judge the credibility of the witness.

             [PROSECUTOR]: Again, Judge, he can testify as to why he
      ultimately decided that the case needed to be filed.

                                           5
              THE COURT: I’m going to sustain the objection.

The trial court sustained Elmawla’s objection on this third occasion, making it moot

for an error analysis. We will, however, consider the third instance as part of our

harm analysis.

C. Elmawla preserved his complaint.

       The State argues that Elmawla’s “relevance” and “bolstering” objections did

not preserve his complaint on appeal and that his appellate argument does not

comport with his objections at trial, so, the State concludes, Elmawla has preserved

nothing for review. See Farr v. State, No. 02-16-00220-CR, 2017 WL 1089692, at *5

(Tex. App.—Fort Worth Mar. 23, 2017, no pet.) (mem. op., not designated for

publication) (citing Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012)). We

disagree.

       On appeal, Elmawla makes essentially the same argument he made in the trial

court—he argues that the jury alone is supposed to determine which witnesses to

believe. In other words, whether Officer Macken believed the complainant was

irrelevant, and to the extent that Officer Macken vouched for the complainant’s

credibility, he improperly bolstered her credibility.

       While a defendant’s bolstering objection might engender some ambiguity, see

Rivas v. State, 275 S.W.3d 880, 886–87 (Tex. Crim. App. 2009), the question is whether

the trial court understood the objection. See id. Here, the prosecutor repeatedly and


                                             6
directly asked Officer Macken to comment on or to effectively vouch for the

complainant’s credibility—which improperly encroached on the jury’s role—and in

the process used Officer Macken’s own training and experience to add weight to his

credibility determinations, which served only to exacerbate the error. Had Elmawla

objected without giving any grounds, his objection would have been apparent from

the context. See Tex. R. App. P. 33.1(a)(1)(A). We hold that the trial court would

have understood the essence of Elmawla’s objections.             See Tex. R. App. P.

33.1(a)(1)(A).

D. The jury is the exclusive judge of the credibility of the witnesses.

      And Elmawla is correct. The Texas Code of Criminal Procedure provides that

the jury is the exclusive judge of the facts—the jury alone decides whom to believe

and what weight to give the evidence. See Tex. Code Crim. Proc. Ann. art. 38.04; Reed

v. State, No. 01-15-00481-CR, 2017 WL 1352131, at *3 (Tex. App.—Houston

[1st Dist.] Apr. 13, 2017, pet. ref’d) (mem. op., not designated for publication). Under

Article 38.04, whom Officer Macken chose to believe was irrelevant, and his

testimony to that effect improperly invaded the province of the jury to make that

determination for itself. See Reed, 2017 WL 1352131, at *3 (“It is generally improper

for a witness to offer a direct opinion as to the truthfulness of another witness and

such opinion is therefore inadmissible evidence.”) (citing Blackwell v. State, 193 S.W.3d

1, 21 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d)).



                                           7
      Whether through an expert or lay witness, the vouching for another witness’s

credibility is irrelevant and inadmissible because it goes beyond assisting the trier of

fact in understanding the evidence or determining a fact in issue—it decides an issue

for the jury. Id. (citing Yount v. State, 872 S.W.2d 706, 709 (Tex. Crim. App. 1993));

Blackwell, 193 S.W.3d at 21; see Tex. R. Evid. 701.

      As Judge Baird pointed out decades ago (and which is still true today),

witnesses make poor jurors and should not be allowed to guide the jury on which

other witnesses to believe or disbelieve:

      Simply put, it is the jury’s domain to interpret facts in the decision of the
      ultimate issues. Tex. Code. Crim. Proc. Ann. art. 38.04. It is
      fundamental to the notion of “presumption of innocence” that the jury,
      not the witnesses, determine the ultimate issues because the jury is in a
      better position, removed from the emotional circumstances, to
      determine what happened in the individual cases. [Id.] art. 38.03.

Fairow v. State, 943 S.W.2d 895, 904 (Tex. Crim. App. 1997) (Baird, J., concurring).

“Such testimony ‘crosses the line’ between evidence that will genuinely assist the jury

and that which usurps the jury’s function to judge the credibility of witnesses.”

Sandoval v. State, 409 S.W.3d 259, 291 (Tex. App.—Austin 2013, no pet.) (citing

Pavlacka v. State, 892 S.W.2d 897, 903 n.6 (Tex. Crim. App. 1994)); see Tex. R. Evid.

701(b).

E. The trial court erred.

      We hold that the trial court erred in overruling Elmawla’s objections. See Tex.

Code Crim. Proc. Ann. art. 38.04; Rivas, 275 S.W.3d at 887; Reed, 2017 WL 1352131,


                                            8
at *3. Having held that the trial court erred, we turn to whether the error was

harmful.

                             Standard of Review—Harm

      “As a general rule, error in the admission or exclusion of evidence does not rise

to a constitutional level.” Arzaga v. State, 86 S.W.3d 767, 776 (Tex. App.—El Paso

Aug. 29, 2002). We disregard any non-constitutional error, defect, irregularity, or

variance that does not affect an appellant’s substantial rights. Tex. R. App. P. 44.2(b);

Ferguson, 2017 WL 6047667, at *4.         We will not overturn a case for a non-

constitutional error if, after examining the record as a whole, we have a fair assurance

that it did not influence the jurors or influenced them only slightly. Hayes v. State, 85

S.W.3d 809, 816 (Tex. Crim. App. 2002); Ferguson, 2017 WL 6047667, at *4; Henderson

v. State, No. 02-16-00208-CR, 2017 WL 3184482, at *2 (Tex. App.—Fort Worth July

27, 2017, pet. ref’d) (mem. op., not designated for publication). In assessing the

likelihood that the jury’s decision was adversely affected by the error, we consider

everything in the record. Schmutz v. State, 440 S.W.3d 29, 39 (Tex. Crim. App. 2014);

Ferguson, 2017 WL 6047667, at *4; Henderson, 2017 WL 3184482, at *2. A trial court’s

error in admitting evidence is harmless when similar evidence is properly admitted.

Henderson, 2017 WL 3184482, at *2; Sandone v. State, 394 S.W.3d 788, 794 (Tex. App.—

Fort Worth 2013, no pet.).

      For the reasons given below, we hold that the error was harmless.



                                           9
A. The third time was not a charm.

       As noted earlier, the trial court allowed Officer Macken to vouch for the

complainant’s credibility two times before finally sustaining Elmawla’s third objection

to this testimony.     After Elmawla lodged his third objection, the jury observed

Elmawla successfully block the State’s attempt to have Officer Macken vouch for the

complainant’s credibility. For purposes of weighing against harm, this may not be

much, but it is a start.

B. Only three witnesses testified.

       The jury heard testimony from three witnesses: the complainant, Officer

Macken, and a Detective Spaun.2 Additionally, the State admitted a number of

exhibits—(1) photographs showing how Elmawla had allegedly assaulted the

complainant with a belt on another occasion, (2) a map showing the distance from the

complainant’s apartment to the police station where the complainant had sought help

after Elmawla made his terroristic threat, (3) a video showing the complainant’s (and

her children’s) interactions with Officer Macken at the police station and showing

Officer Macken accompanying the complainant and her children to a gas station, and

(4) a photograph of a knife comparable to the one that Elmawla had left on the

complainant’s bed after making the terroristic threat—all which went to credibility




       2
        Detective Spaun was not forthcoming about his first name.


                                          10
issues. Elmawla does not dispute the sufficiency of the evidence, so the case turned

on whether the jury believed the complainant.

C. Detective Spaun provided testimony similar to Officer Macken’s without
   objection.

      After Officer Macken testified, the State called Detective Spaun, and he too

stated that he found the complainant credible. This time, however, Elmawla did not

object:

      [PROSECUTOR]: And in this particular case did you find any evidence
      that gave you concerns about the credibility of the complaining witness?

             [DETECTIVE SPAUN]: No, I did not, and in the course of my
      investigation with the courts and with Child Protective Services.

            [PROSECUTOR]: Ultimately did you proceed with getting a
      warrant for the Defendant in this case[]?

             [DETECTIVE SPAUN]: Yes. The disposition of the case
      resulted in me writing the warrant for a terroristic threat.

             [PROSECUTOR]: And after you had done all your investigation
      in this case, ultimately why did you make the decision to proceed with
      requesting a warrant?

             [DETECTIVE SPAUN]: So I don’t know that there was a -- kind
      of a light bulb moment. It was a culmination of an extended
      investigation. I think the thing that stood out the most was the fact of
      dealing with the victim on the phone and listening to her account, the
      fact that she outlined that once the alleged threat was made, she made
      plans at that moment because it was significant enough for her to feel
      she needed to uproot her children and get out of that situation. And she
      didn’t feel safe at the time. I think it was delayed by a day, and she
      found an opportunity and loaded the children up and took off and went
      to the nearest police station.



                                         11
                As an investigator that’s something that I would take into
         account. I’ve had similar cases where they stay or there’s just something
         missing in the story, but if you’re willing to uproot your life over a threat,
         that’s very significant to me as an investigator to say that this person -- I
         believe this person believed the threat was credible.

Because another police officer was allowed, without objection, to vouch for the

complainant’s credibility, any potential harm caused by Officer Macken’s testimony

was attenuated. See Henderson, 2017 WL 3184482, at *2; Sandone, 394 S.W.3d at 794.

D. The jury heard evidence that the standard for an arrest differs from the
   standard for a conviction.

         Detective Spaun informed the jury that all he needed for an arrest was probable

cause:

         [DEFENSE COUNSEL]: What standard or burden of proof do you
         have to follow in order to arrest someone? What do you have to meet?

                [DETECTIVE SPAUN]: Probable cause.

              [DEFENSE COUNSEL]:                And that’s a lower burden than
         beyond a reasonable doubt, right?

                [DETECTIVE SPAUN]: You know what? This is the -- I forget
         the terms of this, but probable cause is the minimum standard that we
         need to make in an arrest, so -- I don’t want to show my age too much, I
         guess.

               [DEFENSE COUNSEL]:                  But it’s lesser than beyond a
         reasonable doubt, right?

                [DETECTIVE SPAUN]: I don’t recall. I’m going to get --
         they’re going to chew me out for this afterwards probably.




                                              12
Although Detective Spaun muddled the distinction between probable cause and proof

beyond a reasonable doubt, the jury heard evidence that for purposes of fulfilling his

role in the process, the credibility standard differed.

E. The State did not emphasize Officer Macken’s testimony during final
   argument.

       During final argument, the State focused on Detective Spaun’s testimony, not

Officer Macken’s:

       [PROSECUTOR]: Now, we heard the testimony of [Detective] Spaun
       and saw that this Defendant when he spoke with him on the phone tried
       to give all kinds of explanations as to what was going on, and [Detective]
       Spaun told us that credibility isn’t an issue. He investigated and found
       no credibility issues with [the complainant] and found no validity to
       anything that the Defendant was trying to say.

As we discussed earlier, Detective Spaun’s testimony regarding the complainant’s

credibility came in without objection. Likewise, when the prosecutor made this

argument, Elmawla did not object.

F. The jury charge militated against any harm.

       The court’s charge told the jurors that they were the judges of the facts. The

charge is consistent with the jurors’ deciding whom to believe.

       The court’s charge also told the jurors that the preliminary steps—the arrest,

confinement, and indictment—gave rise to no inference of guilt:

       All persons are presumed to be innocent and no person may be
       convicted of an offense unless each element of the offense is proved
       beyond a reasonable doubt. The fact that a person has been arrested,
       confined, or indicted for, or otherwise charged with the offense gives
       rise to no inference of guilt at his trial.

                                            13
Thus, the charge instruction informed the jury that the officers’ believing and acting

on the complainant’s allegations was not evidence of Elmawla’s guilt.3 The charge

instructed the jury to convict Elmawla only if it found that the State had proven each

element of the offense beyond a reasonable doubt.

         Absent evidence to the contrary, we presume that a jury follows the

instructions set forth in the court’s charge. Scott v. State, 555 S.W.3d 116, 124 (Tex.

App.—Houston [1st Dist.] 2018, pet. ref’d).        Here, there is no evidence to the

contrary, so we presume that the jury followed the charge’s instructions.

G. The error was harmless.

         For the above reasons, after examining the record as a whole, we have a fair

assurance that the errors did not influence the jurors or influenced them only slightly.

Hayes, 85 S.W.3d at 816; Ferguson, 2017 WL 6047667, at *4; Henderson, 2017 WL

3184482, at *2. We thus hold that the error was harmless and overrule Elmawla’s

point.




        This is precisely why Officer Macken’s testimony was irrelevant. See Tex. R.
         3

Evid. 401(b) (“Evidence is relevant if . . . the fact is of consequence in determining the
action.” (emphasis added)).


                                           14
                                    Conclusion

      Having overruled Elmawla’s point, we affirm the trial court’s judgment.



                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 15, 2021




                                         15